DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 10 February 2022 has been entered. Claim(s) 1-7, 9 and 13-22 remain pending in this application. Claim(s) 8, 10-12 have been cancelled.  Claim(s) 18-22 are new.
The amendment to the claims has overcome the claim objections set forth in the office action mailed 10 November 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Heinonen on 26 May 2022.

The application has been amended as follows: 

CLAIMS 18-20 ARE CANCELLED.

Replace Claim 1 with: “An exhaust nozzle for a gas turbine engine, the exhaust nozzle comprising: 
an outer frame extending along a longitudinal direction; 
a convergent petal pivotably attached to the frame and extending axially downstream and radially inward from the pivot, radially within the frame; 
a divergent petal pivotably attached at an upstream end to a downstream end of the convergent petal, and extending axially downstream and radially outward from the pivot; 
a first sealing hinge arrangement between the frame and the convergent petal of the exhaust nozzle, wherein convergent petal;
wherein a first labyrinth seal is formed by an interface between the first arcuate part-cylindrical hinge element and the first arcuate part-cylindrical socket of the first sealing hinge arrangement;
wherein the first arcuate part- cylindrical hinge element of the first sealing hinge arrangement is formed by a first arcuate shaped portion of the convergent petal, and the first arcuate part-cylindrical socket of the first sealing hinge arrangement is formed by a second arcuate shaped portion of the frame which slidingly mates with the first arcuate shaped portion of the convergent petal to form the first sealing hinge arrangement; 
a second sealing hinge arrangement between the convergent petal and the divergent petal of the exhaust nozzle, wherein 
wherein a second labyrinth seal is formed by an interface between the second arcuate part- cylindrical hinge element and the second arcuate part-cylindrical socket of the second sealing hinge arrangement; 
wherein the second arcuate part-cylindrical hinge element of the second sealing hinge arrangement is formed by a third arcuate shaped portion of the divergent petal, and the second arcuate part-cylindrical socket of the second sealing hinge arrangement is formed by a fourth arcuate shaped portion of the convergent petal which slidingly mates with the third arcuate shaped portion of the divergent petal to form the second sealing hinge arrangement; 
wherein the second arcuate part-cylindrical hinge element of the second sealing hinge arrangement includes a radially outer end stop, wherein the radial outer end stop is configured to extend around a distal end of the second arcuate part-cylindrical socket element of the second sealing hinge arrangement when in an engaged configuration to stop further pivoting of the divergent petal in a radially outward direction beyond a maximum dilated position; and 
a plenum disposed radially outwardly from the first labyrinth seal and configured to receive high pressure air to flow from the plenum and radially inwardly through the labyrinth seal, wherein the plenum extends along a radially outer side of the convergent petal and is configured to receive and provide high pressure air to flow through the plenum and radially inwardly through the first labyrinth seal of the first sealing hinge arrangement and the second labyrinth seal of the second sealing hinge arrangement.”

Replace Claim 9 with: “The exhaust nozzle according to Claim [[8]]1, wherein the divergent petal of the second sealing hinge arrangement is configured to cooperate with a radially outer wall of the plenum to seal the plenum whilst allowing pivoting movement of the divergent petal  relative the convergent petal.”

	Replace Claim 21 with: “The exhaust nozzle according to claim [[20]]1, wherein the first arcuate part- cylindrical hinge element of the first sealing hinge arrangement includes another radially outer end stop, wherein the another radial outer end stop is configured to extend around a distal end of the second arcuate part-cylindrical socket element of the second sealing hinge arrangement when in an engaged configuration to stop further pivoting of the convergent petal in a radially outward direction beyond an expanded position.”

	Replace Claim 22 with: “The exhaust nozzle according to claim [[20]]1, wherein a surface of the radially outer end stop of the second arcuate part-cylindrical hinge element of the second sealing hinge arrangement defines an arcuate portion that is configured to mate with a matching arcuate portion of a radially outer wall of the plenum to seal the plenum.”

Allowable Subject Matter
Claims 1-7, 9, 13-17 and 21-22 are allowed.

The limitations “the second arcuate part-cylindrical hinge element of the second sealing hinge arrangement includes a radially outer end stop, wherein the radial outer end stop is configured to extend around a distal end of the second arcuate part-cylindrical socket element of the second sealing hinge arrangement when in an engaged configuration to stop further pivoting of the divergent petal in a radially outward direction beyond a maximum dilated position” along with the remaining limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 
LeBlanc (U.S. Patent No. 5,111,550) discloses a sealing hinge arrangement (Figure 3) with an upstream member (11) having a cylindrical socket (24) and the downstream member (12) with a cylindrical element (20) received by the socket and a radially outer stop (Figure 3 – the edge defined by the support member, 16, is a mechanical stop as the downstream member will impact and stop rotation about the pin, 19, in a counter clockwise/outward motion. This is further evidenced by the line showing the limit of travel of the downstream member – See annotated Figure below for clarification).

    PNG
    media_image1.png
    837
    856
    media_image1.png
    Greyscale

LeBlanc does not disclose the second arcuate part-cylindrical hinge element of the second sealing hinge arrangement includes a radially outer end stop, wherein the radial outer end stop is configured to extend around a distal end of the second arcuate part-cylindrical socket element of the second sealing hinge arrangement when in an engaged configuration to stop further pivoting of the divergent petal in a radially outward direction beyond a maximum dilated position.  Further the stop is disclosed on the arcuate part-cylindrical socket and not on the hinge element. Even further if a stop were present on the second arcuate part-cylindrical hinge element the stop would not be able to extend around a distal end of the second arcuate part-cylindrical socket element as the hinge element of LeBlanc is housed in the socket element.

Claims 2-7, 9, 13-17, 21-22 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741